                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

League of Women Voters, et al.,                        No.: 2:20-cv-03537-RMG

              Plaintiff,

        v.
                                                        Fourth Declaration
Marci Andino, et al.,                                    of Marci Andino

              Defendants.


        My name is Marci Andino. I am over the age of eighteen and fully competent

to make this declaration. Under penalty of perjury, I declare the following based upon

my personal knowledge:

        1.    I am currently employed as the Executive Director for the South

Carolina Election Commission (“Commission”) and have served in that capacity since

2003.

        2.    After receiving the results of the survey from the County Boards that

were provided in my Third Declaration, dated October 26, 2020, I sent the attached

Directive No. 2020-001 to all County Boards to instruct them not to employ any

signature matching procedures and not to reject any absentee ballots based on any

signature matching procedures.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on October 26, 2020.



                                                ______________________________
                                                Marci Andino
                                                     DIRECTIVE 2020-001
                                                           October 26, 2020

                                                        Effective Immediately

                                                 Absentee Ballot Signature Matching

                     Absentee voting is governed by Title 7, Chapter 15 of the South Carolina Code. Nothing in
                     Title 7, Chapter 15 allows county boards of voter registration and elections to employ any
                     type of signature matching procedure upon receipt of an absentee ballot. A “signature
                     matching procedure” is any review process conducted by election officials to compare a
                     voter’s signature on an absentee ballot to some other signature of the voter. No signature
                     matching procedure may be used to disqualify or reject an absentee ballot that is otherwise
                     properly completed and timely submitted.

                     If any county board of voter registration and elections, or any staff employed or working on
                     behalf of a county board of voter registration and elections, is employing or plans to employ
COMMISSIONERS
                     a signature matching procedure, it must stop doing so immediately. Further, any absentee
JOHN WELLS           ballot that, as a result of a signature matching procedure, has been rejected, disqualified or
Chairperson
                     otherwise set aside so that it will not be counted should immediately be included with those
JOANNE DAY           absentee ballots that will be counted, assuming that absentee ballot otherwise complies with
CLIFFORD J. EDLER
                     Title 7, Chapter 15.
LINDA MCCALL

SCOTT MOSELEY




MARCI ANDINO
Executive Director




1122 Lady Street
Suite 500
Columbia, SC 29201

P.O. Box 5987
Columbia, SC 29250

803.734.9060
Fax: 803.734.9366
www.scvotes.gov
